Appellant was convicted of the offense of assault with intent to murder, the injured party being one George Clayton. His punishment was fixed at imprisonment in the penitentiary for an indeterminate term of from four years to four years and six months.
The alleged assault occurring in the afternoon, it was immaterial as to whether the injured party was "drinking" in the morning of that day. For that matter, under the facts here shown, the assaulted party's proneness vel non, to "get drunk" was irrelevant to any issue in the case. Teague v. State,144 Ala. 42, 40 So. 312.
Testimony as to the details of any prior difficulty between the parties is never admissible. Jones v. State, 17 Ala. App. 394,85 So. 830.
We can discover no ruling of the trial court, to which exception was reserved, that is subject to criticism. There is no error in the record, and the judgment of conviction is affirmed.
Affirmed.